SUPPLEMENTAL ORDER
Musgrave, Judge:
After due deliberation and consideration of the briefs filed and arguments made on the government’s motion to alter or amend the judgment in this case, it is hereby Ordered:
1. That the Customs Service must pay plaintiff the amount claimed in its Complaint, viz. $191,153.07, plus applicable interest from May 1, 1990, as provided in 28 U.S.C. § 2644, on or before June 25, 1992; and further,
2. That paragraph three of this Court’s Judgment Order is amended to read: “That the District Director of Customs at the Port of Cleveland shall reliquidate, annotate, andmarkDrawbackEntries41-0012405-5, 41-0012410-5, 41-0012411-3, 41-0012412-1, within sixty days after this judgment becomes final to determine the final drawback amount; and within ninety days after this judgment becomes final, the District Director shall pay plaintiff any additional amount by which the final drawback amount exceeds the amount already paid to plaintiff, or if the District Director finds that the amount paid pursuant to paragraph one of this order exceeds the final drawback amount, the District Director shall request repayment of, and plaintiff shall repay, the overpayment within 90 days after this decision becomes final; and further,”
3. That in paragraph 5 of the Judgment Order, the word “until” shall be replaced with the word “unless”; and further,
4. That paragraph 6 of the Judgment Order is hereby deleted; and further,
5. That paragraph 7 of the Judgment Order shall be amended to read: “That the Customs Service is hereby enjoined from enforcing the Customs regulations codified at 19 C.F.R. § 191.141(h) to the extent that it requires possession of imported merchandise and is inconsistent with this decision; and further,”
6. That paragraph 8 of the Judgment order shall be amended to read: “That the Customs Service shall continue to grant substitution same condition drawback claims based on the requirements established by 19 U.S.C. § 1313(j)(2), and case law construing it; and further,”
7. That paragraph 9 of the Judgment Order shall be amended to read: “That the Customs Service shall file with the Court, within one hundred and twenty days after the judgment becomes final, areport outlining the measures it has taken to comply with this judgment.”